Per curiam.
Len A. Antinoro is an attorney who was suspended for one year from the practice of law in our Docket No. 347. (September 7, 1984.) He has now petitioned for voluntary surrender of his license pursuant to Rule 4-203 (i).
Attached to the petition are four complaints from former clients of Antinoro. One charges that Antinoro has recently failed to communicate with the client about a matter pending for five years. Another involves a foreclosure. The client complains Antinoro has failed to communicate, take any action, or return his file. The third is a divorce case charging failure to answer interrogatories and a notice to produce. The client cannot reach Antinoro by phone, mail or otherwise. The fourth claims Antinoro has settled a claim for $4,690 and has failed to account. The petition admits the complaints are substantially correct and constitute violations of Standards 4 (dishonesty, etc.), 22 (improper withdrawal), and 44 (disregard of legal matter).
The State Bar has no objection to the voluntary surrender of An*465tinoro’s license, and the State Disciplinary Board recommends the petition be accepted.
Decided October 31, 1984.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
IT IS ORDERED that the voluntary surrender of the license of Len A. Antinoro be accepted, and that he may be readmitted to the State Bar of Georgia only upon his compliance with the Reinstatement Rules of the State Bar of Georgia in effect at the time of his petition for reinstatement.

So ordered.


All the Justices concur.